office_of_chief_counsel internal_revenue_service memorandum number release date cc intl b05 mkharris postf-112559-07 uilc date date to robert f geraghty associate area_counsel seattle large mid-size business from steven d jensen senior counsel branch international subject application of sec_4371 excise_tax to reinsurance premiums this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend taxpayer parent pool contract country x issues ------------------------------------ ------------------ -------------------------------------- -------------------------------------------------- ------------ whether amounts paid_by taxpayer to an insurance pooling arrangement were premiums_paid with respect to a policy of insurance indemnity_bond annuity_contract or policy_of_reinsurance to a foreign_insurer_or_reinsurer that are subject_to excise_tax under sec_4371 of the internal_revenue_code hereinafter all section references are to the internal_revenue_code or regulations promulgated under the code postf-112559-07 conclusions sec_4371 of the code applies to amounts paid_by taxpayer to pool because those amounts were premiums_paid with respect to a policy of insurance indemnity_bond annuity_contract or policy_of_reinsurance to a foreign_insurer_or_reinsurer facts parent a us company is head of a us consolidated_group of corporations parent and its subsidiaries buy insurance covering its us assets workman’s compensation and us commercial liabilities parent obtains catastrophic insurance from unrelated insurance_companies covering large claims parent buys insurance from taxpayer a wholly- owned subsidiary covering its small claims taxpayer is incorporated in country x and has filed an election under sec_953 of the code to be treated as a domestic_corporation taxpayer’s gross_receipts primarily consist of insurance premiums received on policies issued to parent and its subsidiaries taxpayer is responsible for all claims greater than dollar_figure up to the large claim limits covered by unrelated insurance_companies taxpayer is a member of a pooling arrangement pool and cedes insurance on any claims less than dollar_figure to the pool in accordance with a contract contract each year as a member of the pool taxpayer and other members enter into the contract with a management company the contract sets out the terms and limitations of the insurance risks ceded and assumed by the pool members executing the document it also provides for the conduct of pool business by members and the manager including hiring an actuary to analyze risks for all members and set premium rates setting up the operation of committees and establishing procedures under which new members may be included and certain old members ousted from the pool the contract is governed and interpreted in accordance with the laws of country x the management company of the pool is a country x company the pool operates separately from each member various committees oversee the business operations of the pool no single pool member can prevent the pool from acting on its determinations the participant’s committee with concurrence of the manager has authority to determine all matters relating to the overall operation of the pool each participant at the time of admission must meet minimum qualifications to the satisfaction of the participant’s committee the participant’s committee maintains an executive committee underwriting committee and audit and finance_committee a pool member may be terminated by the manager at the direction of the participant’s committee postf-112559-07 under the contract each member of the pool transfers its risk for all claims of dollar_figure or less to the pool and agrees to assume a percentage of the risk for those claims of dollar_figure or less arising from the insurance risks of other pool members members of the pool are captive insurance_companies of unrelated domestic companies thus taxpayer pays reinsurance premiums to the pool and assumes an equal amount of risk from the pool receiving reinsurance premiums equal in amount to premiums it paid to the pool under the terms of the contract claims arising from policies written by taxpayer that were ceded to the pool are submitted by taxpayer to the pool and similarly to other pool members the pool reviews and approves these claims and provides a statement of amounts due to taxpayer it then bills taxpayer for its participating percentage of the total claims submitted by all pool members which it has approved for payment thus taxpayer either received net_income or incurred net_loss depending on the amount of claims it submits to the pool for payment each quarter in relation to the amount of claims submitted by other members of the pool the quarterly net_income loss received by taxpayer as a result of its participation in the pool is reported on the parent consolidated_return this income or loss resulted primarily from the netting of accrued claims costs either those ceded or assumed plus management fees and extraordinary expenses charged since the premiums for the risk assumed and ceded netted to zero each year computation of these claims costs is based on taxpayer’s participation percentage in the pool which has to be determined actuarially at the pool level law and analysis sec_4371 of the code provides for an excise_tax on each policy of insurance indemnity_bond annuity_contract or policy_of_reinsurance issued by any foreign_insurer_or_reinsurer sec_4371 imposes an excise_tax of cents on each dollar or fractional part thereof of the premium paid on a policy_of_casualty_insurance or the indemnity_bond if issued to or for or in the name of an insured as defined in sec_4372 sec_4371 provides for an excise_tax of cent on each dollar or fractional part thereof of the premium paid on the policy of life sickness or accident insurance_or_annuity_contract sec_4371 provides for an excise_tax of cent on each dollar or factional part thereof of the premium paid on the policy_of_reinsurance covering any of the contracts taxable under paragraph or sec_4372 provides that the term foreign_insurer_or_reinsurer means an insurer or reinsurer who is a nonresident_alien_individual or foreign_partnership or a foreign_corporation for purposes of sec_4371 the term policy_of_reinsurance means any policy or other instrument by whatever name called whereby a contract of reinsurance is made continued or renewed against or with respect to any of the hazards risks losses or liabilities covered by contracts taxable under paragraph or of sec_4371 sec_4372 sec_4372 provides that the term policy_of_casualty_insurance means any policy other than life or other instrument by whatever name called whereby a contract of insurance is made continued or renewed postf-112559-07 whether an organization is an entity separate from its owners for federal tax purposes is a matter of federal tax law and does not depend on whether the organization is recognized as an entity under local law sec_301_7701-1 a joint_venture or other contractual arrangement may create a separate_entity for federal tax purposes if the participants carry on a trade business financial operation or venture and divide the profits therefrom sec_301_7701-1 there is no specific factor or set of factors to determine whether parties have entered into a partnership in culbertson 337_us_733 the supreme court stated c onsidering all the facts - the agreement the conduct of the parties in execution of its provisions their statements the testimony of disinterested persons the relationship of the parties their respective abilities and capital contributions the actual control of income and the purpose for which it is used and any other facts throwing light on their true intent - the parties in good_faith and acting with a business_purpose intend to join together in the present conduct of the enterprise despite the culbertson finding that a partnership is not defined by reference to any specific factors the courts generally look at factors usually the most important factor is evidence that the participants in an arrangement intended to join together to make and share profits as co-proprietors 72_tc_521 aff’d 633_f2d_512 7th cir the term partnership includes a joint_venture subsequent to culbertson the tax_court identified a number of factors bearing on the issue of whether an arrangement rises to the level of a joint_venture in 42_tc_1067 the tax_court suggested eight factors none of which is conclusive that bear on the issue of who is a partner in a partnership these factors include the agreement of the parties and their conduct in executing its terms the parties’ contributions to the venture the parties’ control_over income and capital and their right to make withdrawals whether each party was a principal and co-proprietor sharing a mutual proprietary interest in the net profits and having an obligation to share losses or whether one party was the agent or employee of the other whether the business was conducted in the joint names of the parties whether the parties filed federal partnership returns whether separate books of account were maintained for the venture and whether the parties exercised mutual control_over and assumed mutual responsibility for the enterprise sec_7701 defines the term corporation to include insurance_companies insurance_companies other than life are taxed under the provisions of sec_831 sec_831 provides that for purposes of the term_insurance company has the meaning given to such term by a sec_816 formerly and the regulations under former sec_801 are relied upon for purposes of defining insurance_companies other than life sec_816 defines an insurance_company as a company postf-112559-07 for which more than half of the business during the taxable years is the issuing of insurance or annuity_contracts or the reinsuring of risk underwritten by insurance_companies sec_1_801-3 provides that while the name charter powers and subjection to state insurance laws are significant in determining the business which a company is authorized and intends to carry on it is the character of the business actually done in the taxable_year which determines whether a company is taxable as an insurance_company under the provisions of the subchapter_l of the code sections accordingly by its terms the definition of an insurance_company in sec_1_801-3 requires an entity that is engaged in the insurance_business to be treated as an insurance_company regardless of the entity’s legal form revrul_83_132 1983_2_cb_270 states that a noncorporate business_entity that is primarily engaged in the business of issuing insurance contracts is an insurance_company as defined sec_1_801-3 and therefore is taxable as a corporation under sec_7702 revrul_83_132 considers the tax classification of a noncorporate entity that is engaged in the business of issuing insurance contracts through an insurance exchange the insurance exchange was created by the state under the state statute which permitted noncorporate insurers including partnerships and individuals to operate on the insurance exchange the insurers operating on the exchange are subject_to the basic accounting rules imposed on all insurers under state law revrul_83_132 holds that the insurance exchange is a business_entity primarily engaged in the business of underwriting and issuing insurance contracts accordingly the noncorporate entity meets the definition of an insurance_company under sec_7701 thus it is immaterial whether an organization is a partnership proprietorship or any other noncorporate form under state law if an entity is primarily engaged in underwriting insurance risks a business_entity including an entity that is disregarded as separate from its owner under sec_301_7701-2 is domestic if it is created or organized as any type of entity including but not limited to a corporation unincorporated associated general_partnership limited_partnership and limited_liability_company in the united_states or under the law of the united_states or any state sec_301_7701-5 a business_entity including an entity that is disregarded as separate from its owner under sec_301_7701-2 is foreign if it is not domestic sec_301_7701-5 the contract which is governed by and interpreted in accordance with the laws of country x provides for the conduct of an insurance pool and the terms and limitations of the insurance risks ceded and assumed by the pool members the contract sets forth the duties of the pool members and manager including hiring an actuary to analyze risks for all members and set premium rates setting up the operation of committees and establishing procedures under which new members may be included and old members removed from the pool the pool spreads the risk of loss for claims under dollar_figure among members of the pool and permits the members to share postf-112559-07 management fees for the operation of the pool in addition separate books of account were maintained by the pool finally the members of the pool exercised mutual control_over the operations and management of the pool through the participant’s committee each member of the pool enters into the contract which sets out the terms and limitations of the insurance risks ceded and assumed by the pool members the pool reinsures a portion of the insurance risk of each member and receives a reinsurance_premium the reinsurance_premium is determined by an actuarial firm appointed by the manager concurrently the pool member assumes an equal amount of risk from the pool receiving reinsurance premiums equal in amount to premiums it paid to the pool the pool through its manager and committees assesses the risk it assumes and those it reinsures with other member insurers processes approves and pays claims and audits reserves the pool operates separately from each member various committees oversee the business operations of the pool no single pool member can prevent the pool from acting on its determinations the participant’s committee with concurrence of the manager has authority to determine all matters relating to the overall operation of the pool each participant at the time of admission must meet minimum qualifications to the satisfaction of the participant’s committee the participant’s committee maintains an executive committee underwriting committee and audit and finance_committee a pool member may be terminated by the manager at the direction of the participant’s committee the activities carried on by the pool demonstrate that the pooling arrangement is more than a contractual arrangement between individual members instead the pool is a separate_entity under sec_301_7701-1 the pool activities are indicative of business activities characteristic of insurance_companies thus based on the determination that the pool is a separate_entity under sec_301_7701-1 the pool is an insurance_company for purposes of subchapter_l of the code insurance_companies are corporations for federal tax purposes sec_7701 and sec_301_7701-2 therefore the pool is treated as a corporation for federal_income_tax purposes because the pool was not created or organized in the united_states or under the law of the united_states or any state it is a foreign_corporation sec_7701 and sec_301_7701-5 the pool is thus an insurance_company that is a foreign_corporation and consequently it is a foreign_insurer_or_reinsurer under sec_4372 as described above taxpayer is a country x insurance_company that is treated as a domestic_corporation for purposes of the code taxpayer’s gross_receipts consist of premiums from insurance policies written by taxpayer to provide insurance coverage for assets workman’s compensation and commercial general liability insurance for affiliated corporations taxpayer entered into the contract with pool that requires taxpayer to pay reinsurance premiums to the pool in exchange for the pool reinsuring a portion of the insurance risk of taxpayer from policies issued to affiliated corporations postf-112559-07 based on the fact that the pool provided taxpayer with a policy_of_reinsurance covering hazards risks losses or liabilities wholly or partly within the united_states and the determination that the pool is a foreign_insurance_company the excise_tax of sec_4371 applies to reinsurance premiums_paid by taxpayer to the pool this chief_counsel_advice does not address any exemptions under sec_4373 to the excise_tax imposed by sec_4371 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions steven musher associate chief_counsel international by _____________________________ steven d jensen senior counsel branch international
